 







Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated November 6, 2019, is entered
into by and between ARC Group, Inc., a Nevada corporation (the “Company”), and
Joseph J. Dominiak (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive wish to set forth in this Agreement the
terms and conditions under which Executive will be employed by the Company on
and after the Effective Date hereof.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1. Employment Term. This Agreement shall remain in force and effect for a term
commencing on November 12, 2019 (the “Effective Date”) and expiring on the third
(3rd) anniversary of such date (the “Initial Term”), unless earlier terminated
in accordance with the provisions of Section 4 hereof. Upon the expiration of
the Initial Term, this Agreement will be renewed automatically for successive
one-year periods (each, a “Renewal Term”), unless earlier terminated in
accordance with the provisions of Section 4 or unless the Company gives written
notice of non-renewal to the Executive at least 90 days prior to the date on
which the Executive’s employment would otherwise end. The Initial Term as
renewed by any and all Renewal Terms is referred to herein as the “Employment
Period.”

 

2. Positions & Duties. The Executive shall hold the position of Chief Operating
Officer. The Executive shall have such responsibilities, duties and authority
consistent with such position at similarly-sized companies and as reasonably
directed by the Chief Executive Officer. The Executive shall report to the
Company’s Chief Executive Officer and agrees to devote his full time, attention,
energy and skill to the faithful, competent and diligent discharge of the duties
and responsibilities attributable to his position. The Executive shall not,
without the prior written consent of the Company, engage in any other business
activity during the Employment Period that, in the reasonable judgment of the
Company, would conflict with the ability of the Executive to perform the
Executive’s duties under this Agreement, whether or not such activity is pursued
for gain, profit or other pecuniary advantage.

 

3. Compensation and Reimbursement. Commencing on the Effective Date, the
Executive shall be entitled to receive, for all services rendered to the Company
under this Agreement, the compensation, benefits, reimbursement and other rights
set forth in this Agreement.

 

(a) Base Salary. Commencing on the Effective Date, the Executive shall receive
an annual base salary equal to $200,000. The Executive’s annual base salary
shall be payable in equal installments in accordance with the Company’s salary
payment policies applicable to executive officers, but no less frequently than
monthly. Beginning January 1, 2021, the Executive’s salary may be increased by
such amount as shall be determined by the Company’s board of directors (the
“Board”) in its sole discretion. The annual base salary shall not be reduced
after any increase in accordance herewith. The Executive’s annual base salary,
as the same may be increased from time to time in accordance with this Section
3(a), shall be referred to herein as the “Base Salary.”

 

   

 

 

(b) Annual Bonus. On the first anniversary of the Effective Date and on each
anniversary of the Effective Date thereafter during the Employment Period, the
Executive will be eligible to receive an annual bonus in an amount of up to 20%
of the Executive’s then-current Base Salary as determined by the Board in its
sole and absolute discretion based upon the Executive’s performance during the
applicable year (the “Annual Bonus”). Within 90 days of the Effective Date, and
within 90 days of each anniversary of the Effective Date thereafter during the
Employment Period, the Company’s Chief Executive Officer and the Executive shall
mutually agree upon the performance criteria that will be considered by the
Board in determining the amount of Annual Bonus The Annual Bonus will be
pro-rated for any partial years for which the Executive is employed by the
Company during the Employment Period. The Annual Bonus shall be paid to the
Executive within 2½ months of the end of the fiscal year to which such Annual
Bonus relates.

 

(d) Equity Awards. The Executive shall be granted a restricted stock award for a
total of 100,000 shares of the Company’s common stock, par value $0.01 per
share, a copy of which is attached hereto as Exhibit A (the “Restricted Stock
Award”).

 

(e) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be eligible to participate in all incentive plans, practices,
policies and programs, and all savings and retirement plans, practices, policies
and programs (including, as applicable, 401(k) plans, deferred compensation
plans and pension plans), maintained by the Company for its executive officers.

 

(f) Welfare Benefit Plans. During the Employment Period, the Executive and his
spouse and dependents shall be eligible to participate in all welfare benefit
plans, practices, policies and programs (including, as applicable, health,
dental and vision insurance, disability insurance, employee life insurance,
group life insurance and accidental death and dismemberment insurance plans,
benefits and programs) maintained by the Company for its executive officers.

 

(g) Personal Days. The Executive shall be eligible for a total of 20 paid
personal days each year of his employment hereunder. In the event any accrued
personal days are not utilized by the Executive, the Executive shall be
compensated at a rate equal to the Base Salary in effect at the time the
personal days accrued. Such compensation shall be paid to the Executive in a
single lump sum no later than 30 days after the end of the year during which the
unused personal time accrued.

 

(h) Business Expenses. Subject to and in accordance with the Company’s policies
and procedures and, upon presentation of itemized receipts, the Executive shall
be reimbursed by the Company for all reasonable business costs and expenses
incurred by the Executive on behalf of the Company during the Employment Period,
including travel to and from the Company, hotel rooms, meals, entertainment and
other related expenses, within 10 days of the date the Executive presents such
itemized accounts to the Company for reimbursement.

 

 2 

 

 

(i) Moving Expenses. The Company hereby acknowledges and agrees that the
Executive’s principal residence is located in West Chester, Ohio and that the
Company’s principal executive office is currently located in Orange Park,
Florida. The Company shall reimburse the Executive, within 10 days of the date
the Executive presents itemized receipts to the Company, for up to $15,000 of
costs and expenses incurred by the Executive before, on or after the Effective
Date in connection with moving into a new principal residence located in the
greater Jacksonville, Florida area or such other location as the Company’s
principal executive office may then be located, including moving and storage,
airfare, food, hotels and gasoline, for the Executive and his spouse and
dependents. The Executive agrees to use his best efforts to attempt to limit
such expenses to $10,000 to the extent possible, but the Company agrees to
reimburse the Executive for up to $15,000 of such expenses in the event the
Executive is unable to do so.

 

(j) Car Allowance. The Executive shall receive a monthly cash car allowance of
$500 during the Employment Period.

 

(k) Deductions from Compensation and Benefits. The Company will withhold from
all compensation and benefits payable to the Executive hereunder all federal,
state and local income and employment taxes, and all other taxes and other
amounts as are required by law or authorized by the Executive to be withheld
from the compensation and benefits payable to the Executive hereunder.

 

4. Termination.

 

(a) General. This Agreement may be terminated by either the Executive or the
Company at any time.

 

(b) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If,
during the Employment Period, in the reasonable opinion of a licensed medical
doctor practicing as a specialist in the area to which the alleged disability
relates that was selected by the Executive (or his guardian) and approved by the
Company in its reasonable discretion, the Executive, because of physical or
mental illness or incapacity or disability, shall become unable to perform, with
reasonable accommodation, substantially all of the duties and services required
of him under this Agreement for a period of 180 consecutive business days during
any 12-month period (“Disability”), the Company may terminate the Executive’s
employment. For avoidance of doubt, the date on which the notice period expires
or, if later, a final, non-appealable determination is made that the Executive
is disabled shall constitute the Date of Termination (as defined below) for
purposes of this Section 4(b) (such date, the “Disability Effective Date”).

 

 3 

 

 

(c) Termination by Employer for Cause. The Company may terminate this agreement
for “Cause” or without “Cause” at any time during the Employment Period. For the
purposes of this Agreement, termination for “Cause” shall mean and be limited to
the following conduct of the Executive during the Employment Period:

 

(i) The willful and continuing breach of any material provision of this
Agreement by the Executive (other than as a result of death, illness or
Disability) if not reasonably cured by the Executive within 30 days after
receiving written notice thereof;

 

(ii) The willful engagement in gross negligence or willful misconduct by the
Executive (other than as a result of death, illness or Disability”);

 

(iii) The engagement in substantiated fraud, misappropriation or embezzlement by
the Employee against the Company;

 

(iv) The engagement in any inappropriate or improper conduct by the Employee
that causes material harm to the reputation of the Company; or

 

(iii) The conviction of the Executive of, or plea of guilty or nolo contendere
by the Executive to, an act that is defined as a felony under federal or state
law, or the indictment or formal charging of the Executive with acts involving
criminal fraud or embezzlement.

 

For the purposes of this Section 4(c), no act or failure to act on the part of
the Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

(d) Notice of Termination. Any termination by the Company for Cause shall be
communicated by a Notice of Termination (as defined below) to the Executive
after the expiration of all opportunities for cure. For the purposes of this
Agreement, a “Notice of Termination” means a written notice that: (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not constitute a waiver of any right of the Company hereunder or preclude
the Company from asserting such fact or circumstance in enforcing the Company’s
rights hereunder.

 

 4 

 

 

(e) Date of Termination. “Date of Termination” means, in each case after the
expiration of all opportunities for cure: (i) if the Executive’s employment is
terminated by the Company for Cause, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Executive, the date on which the Executive notifies the Company of such
termination, (iii) if the Executive’s employment is terminated by the Company
other than for Cause, death or Disability, the date on which the Company
notifies the Executive of such termination, and (iv) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be. The Company
and the Executive shall use their best efforts (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 4 constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and notwithstanding anything contained herein to the contrary, the date
on which such separation from service takes place shall be the “Date of
Termination.” Notwithstanding the above, in no event shall the Executive be
required to forgo any compensation, benefits or other rights to which he is
entitled hereunder.





 

5. Obligations of the Company Upon Termination.

 

(a) Voluntary Termination; Termination for Cause. If the Executive terminates
his own employment or the Executive’s employment is terminated by the Company
for Cause: (i) the Company shall be obligated to pay the Executive the Base
Salary, Annual Bonus, unused personal time and reimbursable expenses accrued but
unpaid as of the Date of Termination (collectively, the “Accrued Amount”) in a
single lump sum within 30 days after the Date of Termination, and (ii) in the
case of voluntary termination, the Executive shall be given the option of
assuming any disability and health insurance with no lapse in coverage (in the
case of health insurance, such option shall be provided pursuant to the
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”)).

 

(b) Termination by Death. In the event the Executive’s employment terminates due
to the Executive’s death during the Employment Period, the Executive shall be
entitled to receive the Accrued Amount owing to the Executive through the Date
of Termination. The Accrued Amount shall be paid to his spouse or, if the
Executive does not have a spouse, his estate. Payment of the Accrued Amount
shall be made to the Executive’s estate in a single lump sum within 30 days
after the date of the Executive’s death. The Executive and his spouse and
dependents shall have all rights available under COBRA with respect to
participation in the Company’s welfare benefit plans with no lapse in coverage.

 

(c) Termination by Disability. In the event the Company terminates the
Executive’s employment due to Disability during the Employment Period, the
Executive shall be entitled to receive the Accrued Amount owing to the Executive
through the Date of Termination. Payment of the Accrued Amount shall be made to
the Executive in a single lump sum within 30 days after the Date of Termination.
The Executive and his spouse and dependents shall have all rights available
under COBRA with respect to participation in the Company’s welfare benefit plans
with no lapse in coverage.

 

(d) Termination Without Cause. If the Company terminates the Executive’s
employment without Cause: (i) the Company shall be obligated to pay the
Executive the Accrued Amount in a single lump sum within 30 days after the Date
of Termination, and (ii) the Executive and his spouse and dependents shall have
all rights available under COBRA with respect to participation in the Company’s
benefit plans with no lapse in coverage. In addition, in the event the Company
terminates the Executive’s employment without Cause: (x) on or prior to the
first anniversary of the Effective Date, the Company shall continue to pay the
Executive the Base Salary for a period of nine (9) months after the date the
Employment Period ends; (y) after the first anniversary of the Effective Date
but on or prior to the second anniversary of the Effective Date, the Company
shall continue to pay the Executive the Base Salary for a period of six (6)
months after the date the Employment Period ends; and (z) after the second
anniversary of the Effective Date, the Company shall continue to pay the
Executive the Base Salary for a period of three (3) months after the date the
Employment Period ends.

 

 5 

 

 

6. Proprietary Rights.

 

(a) Confidential Information. The Executive understands that the execution of
this Agreement by the Executive and the Company creates a relationship of trust
and confidence between the Executive and the Company. As a result, the Executive
agrees that, during the period commencing on the Effective Date and ending on
the date that is three (3) years after the Termination Date, he will not use or
disclose, or knowingly allow anyone else to use or disclose, any Confidential
Information (as defined below) except as expressly permitted under this
Agreement. “Confidential Information” shall include, but not be limited to: (i)
all financial, technical, commercial and other information concerning, among
other things, the Company’s business, technologies, strategies, financial
position, operations, assets, financial information and data, research and
development plans, methods and data, scientific and technical data,
manufacturing and production data, business development, marketing and sales
plans and data, and the identities of, discussions with and the course of
dealing with any of the Company’s actual or prospective collaborators,
licensees, sublicensees, acquirors, acquirees, customers, contractors, vendors,
suppliers or other third parties, (ii) all Company information consisting of
research and development, patents, trademarks, trade secrets, copyrights and all
other intellectual property, and any applications therefor, technical
information, computer programs, software, methodologies, innovations, software
tools, know-how, knowledge, designs, drawings, specifications, concepts, data,
reports, processes, methods, techniques and documentation, (iii) all Company
notes, analyses, compilations, forecasts, studies, interpretations and other
documents furnished to or prepared by the Executive, and (iv) any other Company
information not available to the general public, whether written or oral,
whether provided to the Executive prior to, on or after the Effective Date, that
the Executive knows or has reason to know the Company would like to treat as
confidential for any purpose, such as maintaining a competitive advantage or
avoiding undesirable publicity. Neither the failure to mark any Confidential
Information as confidential or proprietary nor the method by which Confidential
Information is communicated to or received by the Executive (i.e., whether
orally, electronically or in writing) shall affect its status as Confidential
Information under the terms of this Agreement.

 

(b) Permitted Disclosure. Confidential Information does not include any
information that: (i) is or becomes publicly available without a breach of this
Agreement by the Executive, (ii) can be shown by documentation to have been
known to the Executive at the time of its receipt from the Company, (iii) is
received by the Executive from a third party that did not acquire or disclose
such information by a wrongful or tortious act, or (iv) can be shown by
documentation to have been independently developed by the Executive without
reference to any Confidential Information. If the Executive is required to
disclose Confidential Information by law or by an order or notice from a court
or regulatory agency, the Executive shall: (A) promptly send a copy of the
notice to the Company, (B) cooperate with the Company if the Company wishes to
object or condition such disclosure through a protective order or otherwise, (C)
limit the extent of such disclosure to the minimum required to comply with the
notice, and (D) seek confidential treatment (i.e., filing “under seal”) for that
disclosure.

 

 6 

 

 

(c) Non-Solicitation. During the Employment Period and for a period of one (1)
year thereafter, the Executive will not directly induce or attempt to induce:
(i) any person who at the time of such inducement is an employee, officer or
director of the Company, its affiliates or subsidiaries, to terminate such
person’s employment or board membership with the Company, its affiliates or
subsidiaries, or (ii) any strategic partner, collaborator, customer, supplier,
vendor, contractor or other party, to terminate or reduce its relationship with
the Company.

 

(d) Non-Compete. During the Employment Period and for a period of one (1) year
thereafter, the Executive will not, without the prior written approval of the
Board, whether alone or as a partner, officer, director, consultant, agent,
employee or stockholder of any company or other commercial enterprise, engage in
a Competing Business (as defined below) with any person, company or entity
within a five-mile radius of any restaurant locations owned, franchised,
licensed or operated by the Company on the applicable date. For the purposes of
this Agreement, a “Competing Business” is any business involving: (i) the
operation of a restaurant in any capacity whatsoever, whether individually or in
an entity of whatever nature or kind, whose main menu item, focus and prominent
product is substantially similar to the main menu item, focus or prominent
product of any restaurants owned, franchised, licensed or operated by the
Company, or (ii) such other activities as the Company may engage in during the
Employment Period.

 

(e) Return of Property. The Executive acknowledges and agrees that all Company
Property (as defined below) is the sole and exclusive property of the Company
and shall be considered Confidential Information hereunder. Upon the termination
of this Agreement for any reason whatsoever, the Executive agrees to end all
further use and utilization of, and to immediately return to the Company,
without limitation, all Company Property. For the purposes of this Agreement,
“Company Property” means all papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment and other materials, including
copies and in whatever form, and all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes, relating to the business of the Company that were
conceived, discovered, created, written, revised, developed or obtained by, or
that were provided to, the Executive during the Employment Period.

 

(f) Enforcement.

 

(i) Scope. The Executive acknowledges and agrees that the type and periods of
restrictions imposed in this Section 6 are fair and reasonable, and that such
restrictions are intended solely to protect the legitimate interests of the
Company, rather than to prevent the Executive from earning a livelihood. The
Executive recognizes that his access to Confidential Information makes it
necessary for the Company to restrict his post-termination activities in any
market in which the Company competes and in which his access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. The Executive acknowledges and agrees that the compensation and
benefits to be provided to him under this Agreement are provided, in part, as
consideration for the covenants in this Section 6.

 

 7 

 

 

(ii) Injunctive Relief. The Executive acknowledges and agrees that the covenants
set forth in this Section 6 are reasonable and necessary to protect the Company
and its legitimate business interests, and to prevent the unauthorized
dissemination of Confidential Information to competitors of the Company. The
Executive also agrees that the Company will be irreparably harmed and that money
damages alone will be inadequate to compensate the Company if the Executive
breaches any provision in Section 6 of this Agreement. Therefore, in the event
of any such breach, the Executive agrees that, in addition to any other remedies
available at law or in equity, the Company shall be entitled as a matter of
right to seek specific performance and injunctive and other equitable relief in
any court of competent jurisdiction to have the covenants, restrictions and
agreements contained in Section 6 specifically enforced without the need to post
a bond or other security. The provisions of this Section 6(f)(ii) shall survive
the termination of this Agreement.

 

(iii) Savings Clause. In the event that any court of competent jurisdiction,
tribunal, arbitrator, governmental agency or other governmental body determines
that any provision contained in this Section 6 is overly broad with respect to
scope, time or geographical coverage, the parties agree that such restriction(s)
shall be modified and narrowed, either by the court, tribunal, arbitrator,
governmental agency or other governmental body or the Company, to the extent
necessary to make the provision enforceable, and that such determination will
not affect the enforceability of any other provision of this Agreement.

 

7. Non-Disparagement. During the Employment Period and for a period of 12 months
thereafter, the Executive will not knowingly disparage, criticize or otherwise
make any derogatory statements regarding the Company or its officers or
directors, and the Company will not knowingly disparage, criticize or otherwise
make any derogatory statements regarding the Executive. The Company’s
obligations under the preceding sentence shall be limited to statements made by
the Company’s executive officers and directors. Notwithstanding the above,
statements made in the course of sworn testimony in administrative, judicial or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) shall not be subject to this Section 7.

 

8. Representations and Warranties of the Executive. The Executive hereby
represents and warrants to the Company as follows: (a) the Executive has the
legal capacity and unrestricted right to execute and deliver this Agreement and
to perform all of his obligations hereunder, and (b) the execution and delivery
of this Agreement by the Executive and the performance of his obligations
hereunder will not violate or be in conflict with any fiduciary or other duty,
instrument, agreement, document, arrangement or other understanding to which the
Executive is a party or by which he is bound or subject.

 

 8 

 

 

9. Indemnification. The Company shall indemnify and hold harmless the Executive
for all amounts (including, without limitation, judgments, fines, settlement
payments, losses, damages, costs and expenses (including reasonable attorney
fees)) incurred or paid by the Executive in connection with any actions, suits,
proceedings, demands or claims arising out of or relating to the Executive’s
performance of services as a director, officer or employee of the Company or any
subsidiary thereof or in any other capacity, including any fiduciary capacity,
to the fullest extent permitted by law and the Company’s articles of
incorporation and bylaws. Expenses incurred by the Executive in defending or
investigating a threatened or pending action, suit, proceeding, demand or claim
shall be paid by the Company in advance of the final disposition of such action,
suit, proceeding, demand or claim upon receipt by the Company of an undertaking
by or on behalf of the Executive to repay such amount if it shall ultimately be
determined that he is not entitled to be indemnified by the Company. The
Company’s obligations under this Section 9 shall survive the termination of this
Agreement, regardless of the reason for termination, and shall inure to the
benefit of the Executive’s heirs, executors and administrators. To the extent
the Company reduces the indemnity rights provided for under its articles of
incorporation and/or bylaws after the Effective Date, the Company’s indemnity
obligations hereunder shall be unaffected to the extent permitted by applicable
law.

 

10. Arbitration. All disputes arising under this Agreement, other than actions
to enforce the restrictions set forth in Section 6 or as otherwise expressly
stated in this Agreement, shall be subject to final and binding arbitration
between the parties. All arbitration proceedings shall be conducted pursuant to
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in effect on the date of the first notice of
demand for arbitration. All arbitration proceedings will be conducted by a
neutral arbitrator who is independent and disinterested with respect to the
parties, this Agreement and the outcome of the arbitration. The neutral
arbitrator will be selected in a manner consistent with the AAA’s national rules
for the resolution of employment disputes. The arbitration shall be conducted at
a site chosen by the Company that is located within a 10-mile radius of the
Company’s principal executive office in Jacksonville, Florida (or such other
location as the Company’s principal executive office may then be located). The
parties hereto shall share equally the costs of the arbitration; provided,
however, that the prevailing party shall be entitled to recover its share of
such costs from the other party.

 

11. Section 409A of the Code. To the extent that Section 409A of the Code is
applicable to this Agreement, the following provisions shall apply to the terms
of this Agreement.

 

(a) This Agreement shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder. Notwithstanding any provision of this Agreement to the
contrary, if the Company or the Executive determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including adopting amendments, policies and
procedures with retroactive effect), or take any other actions that the Company
and the Executive determine are necessary or appropriate to maintain to the
maximum extent practicable the original intent of the applicable provision while
avoiding the imposition of taxes under Section 409A of the Code, including
without limitation, actions intended to: (i) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code, and/or (ii)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance. Notwithstanding the above, in no event shall the Executive
be required to forgo any compensation, benefits or other rights to which he is
entitled hereunder.

 

 9 

 

 

(b) Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A of the Code.

 

(c) Notwithstanding anything to the contrary in this Agreement: (i) the amount
of expenses eligible for reimbursement during any taxable year of the Executive
shall not affect the amount of expenses eligible for reimbursement during any
other taxable year of the Executive, (ii) any expense reimbursement made under
this Agreement shall be made promptly, but in no event later than the last day
of the Executive’s taxable year immediately following the taxable year during
which the expense was incurred, and (iii) the Executive’s right to expense
reimbursement under this Agreement shall not be subject to liquidation or
exchange for another benefit. For purposes of this Agreement, in-kind benefits
and perquisites shall be treated in the same manner as expenses eligible for
reimbursement.

 

(d) Notwithstanding anything to the contrary in this Agreement, no compensation
or benefits shall be paid to the Executive during the six-month period following
the Executive’s “separation from service” (within the meaning of Section
409A(a)(2)(A)(i) of the Code) if: (i) the Executive is a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i)), and (ii) the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
six-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Executive’s death), the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

 

12. Miscellaneous.

 

(a) Entire Agreement. This Agreement contains the entire agreement between the
parties and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereto, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth in this Agreement. Neither party relied upon any representation or
warranty, whether written or oral, made by the other party or any of his or its
officers, directors, employees, agents or representatives, in making his or its
decision to enter into this Agreement.

 

(b) Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.

 

 10 

 

 

(c) No Rights or Licenses Granted. No express or implied licenses or other
rights are provided to the Executive under this Agreement under any patents,
patent applications, trade secrets or other intellectual property rights or
proprietary rights of the Company, now or in the future.

 

(d) Extensions and Waivers. The parties hereto entitled to the benefits of a
term or provision hereof may: (i) extend the time for the performance of any of
the obligations or other acts of the parties hereto, (ii) waive any inaccuracies
in the representations and warranties contained herein or in any document,
certificate or writing delivered pursuant hereto, or (iii) waive compliance with
any obligation, covenant, agreement or condition contained herein. Any agreement
on the part of a party to any such extension or waiver shall be valid only if
set forth in an instrument or instruments in writing signed by the party against
whom enforcement of any such extension or waiver is sought. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement. No waiver by
either party hereto of any breach or default of any of the covenants or
agreements herein set forth will be deemed a waiver as to any subsequent or
similar breach or default.

 

(e) Survival. Notwithstanding any termination of this Agreement, the rights and
obligations set forth in this Agreement shall survive the termination of this
Agreement and remain in full force and effect in accordance with their
respective terms.

 

(f) Successors and Assigns.

 

(i) The Executive may not assign his rights or delegate his obligations under
this Agreement, other than by will or the laws of descent and distribution,
without the prior written consent of the Company. This Agreement shall be
binding upon and inure to the benefit of the Executive, and all rights and
benefits of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

(ii) This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns.



 



(g) Third-Party Beneficiaries. Except as expressly provided herein, nothing in
this Agreement, express or implied, is intended or shall be construed to confer
upon any person other than the parties hereto (or their respective successors
and assigns) any rights, remedies, obligations or liabilities under or by reason
of this Agreement. Except as expressly provided herein, there are no intended
third-party beneficiaries under or by reason of this Agreement.

 

(h) Headings; Definitions. The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.

 

 11 

 

 

(i) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held to be unreasonable, invalid or
unenforceable to any extent by any court, tribunal, arbitrator, governmental
agency or other governmental body, then the parties agree, and hereby submit, to
the reduction and limitation of such provision to such area or period of time as
shall be deemed reasonable by such court, tribunal, arbitrator, governmental
agency or other governmental body or the Company, and the remainder of this
Agreement shall remain in full force and effect and shall be reformed to render
the Agreement valid and enforceable while reflecting to the greatest extent
permissible the intent of the parties hereto.

 

(j) Notices. Any notice, consent, demand, offer, acceptance or other
communication required or permitted under this Agreement will be made in writing
and will be deemed to have been duly given if: (a) sent by personal delivery,
which will be deemed given upon confirmation of receipt; (b) mailed by first
class registered or certified mail, return receipt requested, postage prepaid,
which will be deemed delivered three days after the date received for delivery
by the United States Postal Service, whether or not accepted by the addressee;
(c) sent by nationally recognized next-day delivery courier that guarantees
delivery within 24 hours, charges prepaid, which will be deemed delivered one
day after delivery to said courier; or (d) by facsimile transmission, electronic
mail or other electronic delivery medium, which will be deemed delivered on the
date of transmission, addressed to the receiving party at the address set forth
below:

 

If to the Company:

 

ARC Group, Inc.

1409 Kinsley Avenue

Suite 2

Orange Park, FL 32073

Attn: Secretary

 

If to the Executive:

 

To the address set forth on the Company’s books and records

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. Any action arising out of or
relating to any of the provisions of this Agreement may be brought and
prosecuted only in the courts of, or located in, Jacksonville, Florida, and the
parties hereto consent to the jurisdiction and venue of said courts.

 

(l) Counterparts. This Agreement may be executed in two or more counterparts and
delivered via facsimile or other electronic transmission, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same agreement.

 

[Remainder of page intentionally left blank]

 

 12 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
attested by its duly authorized officer, and the Executive has set his hand, all
as of the day and year first above written.

 

  ARC GROUP, INC.         By: /s/ Seenu G. Kasturi     Seenu G. Kasturi    
Chief Executive Officer

 

  EXECUTIVE       /s/ Joseph J. Dominiak   Joseph J. Dominiak

 

 13 

 

 

EXHIBIT A

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into this
12th day of November, 2019 (the “Grant Date”), by and between ARC Group, Inc., a
Nevada corporation (the “Company”), and Joseph J. Dominiak (the “Executive”).

 

WHEREAS, the Company and the Executive entered into an employment agreement on
or about the date hereof pursuant to which the Executive was appointed as the
Company’s Chief Operating Officer (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive wish to enter into this Agreement as an
incentive for the Executive to enter into the Employment Agreement with the
Company.

 

NOW, THEREFORE, in consideration of the foregoing, the agreement set forth below
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1. Grant of Restricted Shares. The Company hereby grants to the Executive
100,000 shares (the “Restricted Shares”) of common stock, $.01 par value per
share (“Common Stock”), of the Company on the terms and subject to the
conditions set forth herein.

 

2. Vesting of Restricted Shares. The Restricted Shares shall vest (“Vested
Shares”) in accordance with the following schedule:

 

  (i) 33,333 shares on November 12, 2020;         (ii) 33,333 shares on November
12, 2021; and         (iii) 33,334 shares on November 12, 2022.

 

3. Escrow of Restricted Shares.

 

(a) Deposit. A certificate representing the Restricted Shares shall be issued in
the name of the Executive upon the execution of this Agreement by the Company
and the Executive and shall be escrowed with the Secretary of the Company
subject to removal of the restrictions placed thereon or forfeiture pursuant to
the terms of this Agreement. Each deposited certificate shall be accompanied by
a duly executed Stock Power (endorsed in blank) in the form attached hereto as
Exhibit A. The deposited certificates, together with any other assets or
securities that may be deposited from time to time with the Company pursuant to
this Agreement, shall remain in escrow until such time or times as the
certificates (or other assets or securities) are to be released or otherwise
surrendered for cancellation in accordance with the terms of this Agreement.
Upon delivery of the certificates to the Company, the Executive shall be issued
an instrument of deposit acknowledging the number of Restricted Shares delivered
in escrow to the Secretary of the Company.

 

   

 

 

(b) Release or Surrender. The Restricted Shares, together with any other assets
or securities held in escrow hereunder, shall be subject to the following terms
and conditions relating to their release from escrow or their surrender to the
Company for repurchase and/or cancellation:

 

(i) Upon any Restricted Shares becoming Vested Shares, all restrictions shall be
removed from the certificates representing such Restricted Shares and the
Secretary of the Company shall deliver to the Executive certificates
representing such Vested Shares free and clear of all restrictions (except for
any applicable securities law restrictions) within 10 business days following
the date such Restricted Shares became Vested Shares.

 

(ii) Upon the Executive’s termination of employment with the Company pursuant to
Section 6, any Restricted Shares that are Vested Shares on the date of
termination, and any Restricted Shares that become Vested Shares as a result of
such termination, shall be released from escrow and delivered to the Executive
within 10 business days following the date such Restricted Shares became Vested
Shares. All Restricted Shares that have not become Vested Shares shall be
forfeited by the Executive in the manner set forth in Section 3(b)(iii).

 

(iii) Should the Executive forfeit any Restricted Shares pursuant to Section 6,
then the escrowed certificates for such forfeited Restricted Shares shall be
surrendered to the Company for cancellation concurrently with such forfeiture.
Upon such forfeiture, the Executive shall cease to have any further rights or
claims with respect to such forfeited Restricted Shares. To facilitate the
performance or observance by the Executive of this Section 3(b)(iii), the
Executive hereby irrevocably appoints (which appointment is coupled with an
interest) the Secretary of the Company as the attorney-in-fact of the Executive
to transfer any Restricted Shares so forfeited to the Company, and the Executive
agrees that the transfer of stock certificates with respect to such forfeited
Restricted Shares shall be specifically performable by the Company in a court of
equity or law.

 

4. Stockholder Rights. Unless and until such time as the Restricted Shares are
forfeited by the Executive pursuant to Section 3, the Executive shall have all
of the rights of a stockholder, including voting and dividend rights, with
respect to the Restricted Shares, including the Restricted Shares held in escrow
under Section 3, subject, however, to the transfer restrictions set forth in
Section 5. Notwithstanding the foregoing, any cash dividends declared and paid
by the Company with respect to the Restricted Shares shall be paid directly to
the Executive and shall not be held in escrow or subject to forfeiture
hereunder.

 

5. Restrictions on Transfer.

 

(a) The Restricted Shares may not be resold, pledged as security or otherwise
transferred, assigned or encumbered by the Executive prior to the date such
Restricted Shares are no longer subject to forfeiture, unless specifically
agreed to in writing by the Company.

 

(b) The Executive hereby agrees that the Executive shall make no disposition of
the Restricted Shares unless and until:

 

 2 

 

 

(i) The forfeiture restrictions applicable to such Restricted Shares have
lapsed;

 

(ii) The Executive shall have notified the Company of the proposed disposition,
unless there is then in effect a registration statement under the Securities Act
of 1933, as amended (the “Securities Act”) covering such proposed disposition
and such disposition is made in accordance with such registration statement; and

 

(ii) The Executive shall have complied with all requirements of this Agreement
applicable to the disposition of the Restricted Shares (including the
requirements of any applicable securities laws).

 

(c) The Company shall not be required to (i) transfer on its books any
Restricted Shares that have been sold or transferred in violation of the
provisions of this Section 5, or (ii) treat as the owner of the Restricted
Shares, or otherwise accord voting or dividend rights to, any transferee to whom
the Restricted Shares have been transferred in contravention of this Agreement.
References herein to the Executive shall include, where applicable, a permitted
transferee.

 

6. Termination of Employment.

 

(a) Forfeiture by Death or Disability, for “Cause,” or by Voluntary Termination.
If the Executive’s employment by the Company terminates by reason of death or
Disability as such term is defined in Section 4(b) of the Employment Agreement,
or if the Company terminates the Executive’s employment for “Cause” as such term
is defined in Section 4(c) of the Employment Agreement, or if the Executive
terminates his own employment with the Company, all Restricted Shares that have
not become Vested Shares shall be forfeited to the Company. The Company’s board
of directors shall have sole authority and discretion to determine whether the
Executive’s employment or services has been terminated by reason of Disability
or for “Cause.”

 

(b) Termination Without Cause. If the Executive’s employment by the Company is
terminated by the Company without “Cause” as such term is defined in Section
4(c) of the Employment Agreement, then all Restricted Shares that would have
vested within the following 12 months had the Executive continued to be employed
by the Company during such period shall immediately become Vested Shares.

 

7. Adjustments for Changes in Common Stock and Certain Other Events.

 

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of shares of Common Stock other than an ordinary cash
dividend, the number and class of securities available under this Agreement
shall be adjusted appropriately by the Company to the extent the Company’s board
of directors shall determine, in good faith, that such an adjustment or
substitution is necessary or appropriate. Any adjustment under this Section 7(a)
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend. If
this Section 7(a) applies to an event and Section 7(c) also applies to the
event, Section 7(c) shall be applicable to the event, and this Section 7(a)
shall not be applicable to the event.

 

 3 

 

 

(b) Liquidation or Dissolution. In the event the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, the Company’s board of directors shall provide that all
restrictions and conditions contained herein that are then outstanding shall
automatically be deemed terminated or satisfied immediately prior to the
consummation of such liquidation or dissolution.

 

(c) Reorganization Event or Change in Control Event. Upon the occurrence of a
Reorganization Event (as defined below) that is not a Change in Control Event
(as defined below), this Agreement shall be assumed by the acquiring or
succeeding entity (or an affiliate thereof) and shall apply to the cash,
securities or other property that the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to this Agreement.
Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes a Reorganization Event), all restrictions and conditions
on any Restricted Shares then outstanding shall automatically be deemed
terminated or satisfied in full, as applicable, immediately prior to the
consummation of the Change in Control Event. For the purposes of this Section 7,
“Reorganization Event” and “Change in Control Event” shall have the meanings
ascribed to such terms in the Company’s 2014 Stock Incentive Plan adopted by the
Company’s board of directors on June 16, 2014.

 

8. Investment Representation. The Executive hereby acknowledges that the
Restricted Shares are being acquired for the Executive’s own account for
investment purposes only and not with a view to, or with any present intention
of, distributing or reselling any of such Restricted Shares. The Executive
acknowledges and agrees that the Restricted Shares have not been registered
under the Securities Act or under any state securities laws, and that the
Restricted Shares may not be, directly or indirectly, sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of without registration
under the Securities Act and registration or qualification under applicable
state securities laws, except pursuant to an available exemption from such
registration or qualification. The Executive also acknowledges and agrees that
neither the Securities and Exchange Commission (“SEC”) nor any securities
commission or other governmental authority has: (i) approved the transfer of the
Restricted Shares or passed upon or endorsed the merits of the transfer of the
Restricted Shares; or (ii) confirmed the accuracy of, determined the adequacy
of, or reviewed this Agreement. The Executive has such knowledge, sophistication
and experience in financial, tax and business matters in general, and
investments in securities in particular, that it is capable of evaluating the
merits and risks of this investment in the Restricted Shares, and the Executive
has made such investigations in connection herewith as it deemed necessary or
desirable so as to make an informed investment decision without relying upon the
Company for legal or tax advice related to this investment.

 

 4 

 

 

9. Restrictive Legend. The certificates evidencing the Restricted Shares to be
issued under this Agreement shall have endorsed thereon (except to the extent
that the restrictions described in any such legend are no longer applicable) the
following legend, appropriate notations thereof will be made in the Company’s
stock transfer books, and stop transfer instructions reflecting these
restrictions on transfer will be placed with the transfer agent of the
Restricted Shares.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT AND REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN
AVAILABLE EXEMPTION THEREFROM. NO TRANSFER OF THE SECURITIES REPRESENTED HEREBY
MAY BE MADE IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION UNLESS THERE
SHALL HAVE BEEN DELIVERED TO THE ISSUER A WRITTEN OPINION OF UNITED STATES
COUNSEL OF RECOGNIZED STANDING, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER, TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION OF
SUCH SECURITIES UNDER THE SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS.

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND TRANSFERABLE
ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT DATED
NOVEMBER 6, 2019, BETWEEN THE COMPANY AND THE EXECUTIVE, A COPY OF WHICH IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. NO TRANSFER OR PLEDGE OF THE SHARES
EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE
PROVISIONS OF SAID AGREEMENT. BY ACCEPTANCE OF THIS CERTIFICATE, ANY HOLDER,
TRANSFEREE OR PLEDGEE HEREOF AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF THE
AGREEMENT.

 

10. Section 83(b) Election. The Executive understands that under Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price, if any, paid for the Restricted Shares and their
fair market value on the date any forfeiture restrictions applicable to such
Restricted Shares lapse will be reportable as ordinary income at that time. The
Executive understands that the Executive may elect to be taxed at the time the
Restricted Shares are acquired hereunder to the extent the fair market value of
the Restricted Shares differs from the purchase price, if any, rather than when
and as such Restricted Shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Gant Date. If the fair market
value of the Restricted Shares at the Grant Date equals the purchase price paid
(and thus no tax is payable), the election should be made to avoid adverse tax
consequences in the future. Executive understands that failure to make this
filing within the 30-day period will result in the recognition of ordinary
income by Executive as the forfeiture restrictions lapse. THE EXECUTIVE
ACKNOWLEDGES THAT IT IS THE EXECUTIVE’S SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
THE EXECUTIVE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
THE EXECUTIVE’S BEHALF. THE EXECUTIVE IS RELYING SOLELY ON THE EXECUTIVE’S
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A SECTION
83(b) ELECTION.

 

 5 

 

 

11. Covenants of the Company. The Company covenants and agrees that the
Restricted Shares have been duly authorized and, when issued and paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable shares of Common Stock with no personal liability resulting
solely from the ownership of such shares and will be free and clear of all
liens, charges, restrictions, claims and encumbrances imposed by or through the
Company.

 

12. Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:

 

If to the Company:

 

ARC Group, Inc.

1409 Kinsley Avenue

Suite 2

Orange Park, FL 32073

Attn: Secretary

 

If to the Executive:

 

To the address specified for the Executive in the Company’s records.

 

13. Amendment and Waiver. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought. The parties hereto entitled to the benefits of a term or provision
may waive compliance with any obligation, covenant, agreement or condition
contained herein. Any agreement on the part of a party to any such waiver shall
be valid only if set forth in an instrument or instruments in writing signed by
the party against whom enforcement of any such waiver is sought. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein.

 

14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto. Nothing in this Agreement is intended to confer upon any
person not a party hereto (and their successors and assigns) any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

15. Headings; Definitions. The section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. All references to sections contained herein
mean sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.

 

16. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held to be invalid or unenforceable to any
extent, the remainder of this Agreement shall remain in full force and effect
and shall be reformed to render this Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

18. Counterparts. This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

  ARC GROUP, INC.         By:       Seenu G. Kasturi     Chief Executive Officer

 

  EXECUTIVE           Joseph J. Dominiak

 

 7 

 

 

Exhibit A

 

Stock Power

 

FOR VALUE RECEIVED, ___________________________ hereby sells, assigns and
transfers unto ARC Group, Inc., a Nevada corporation (the “Company”),
______________________ (_________) shares of the common stock of the Company
standing in the name of _______________________ on the books of the Company
represented by Certificate No. __________ herewith and does hereby irrevocably
constitute and appoint the Secretary of the Company attorney-in-fact to transfer
the said stock on the books of the within named Company with full power of
substitution and resubstitution in the premises.

 

Dated:           (Signature)                     (Print Name)

 

   

 

 

